RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
Amendments to claims 3, 6, and 7, filed on 26 January 2021, have been entered in the above-identified application.  Claims 1 and 2 have been cancelled by applicant.  Claims 3-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Note: the reference number of evidentiary reference Mozel (U.S. Pub. 2012/0040148) was incorrectly noted as U.S. Pub. 2010/0040148 in the previous office action.  The reference number is corrected below.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Likewise, claim 14 is a duplicate of claim 12, claim 18 is a duplicate of claim 17, and claims 21-22 are duplicates of claims 19-20.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b) and (d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 12 recites using 0.1 to 20 parts by mass of “a” carbodiimide crosslinking agent.  It is unclear if applicant is referring to the same carbodiimide crosslinking agent recited in claim 10 or if an additional carbodiimide crosslinking agent is intended.  It appears from context and prosecution history that the same carbodiimide crosslinking agent is recited in claims 10 and 12.  If so, the claim should refer to “the carbodiimide crosslinking agent” to properly refer to this previously recited component.  However, the amount of such crosslinker in claim 12 is of improper dependent form, see the below 35 U.S.C. §112(d) rejection.
Claim 13 depends on claim 12 and thus incorporates the above indefinite subject matter.
Claim 14 refers to “a” carbodiimide crosslinking agent, and it is unclear if this is the same crosslinking agent of claim 3.   The Examiner suggests reciting “…according to claim 3, wherein the crosslinking agent is a carbodiimide crosslinking agent, and wherein the resin composition…”.  However, the amount of such crosslinker is of improper dependent form, see the below 35 U.S.C. §112(d) rejection.
Claim 16 recites using 0.1 to 20 parts by mass of “a” carbodiimide crosslinking agent.  It is unclear if applicant is referring to the same carbodiimide crosslinking agent recited in claim 6 or if an additional carbodiimide crosslinking agent is intended.  It appears from context and prosecution history that the same carbodiimide crosslinking agent is recited in claims 6 and 16.  If so, the claim should refer to “the ” to properly refer to this previously recited component.  However, the amount of such crosslinker in claim 16 is of improper dependent form, see the below 35 U.S.C. §112(d) rejection.

	The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claims 12, 14, and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form.
	Regarding claim 12, claim 3 recites 3-20 parts of a crosslinking agent and claim 10 recites that the crosslinking agent is a carbodiimide crosslinking agent.  However, claim 12 recites using 0.1 to 20 parts of a carbodiimide crosslinking agent which is a broader limitation that fails to further limit claim 10.
	Regarding claim 14, claim 3 recites 3-20 parts of a crosslinking agent.  However, claim 14 recites using 0.1 to 20 parts of a carbodiimide crosslinking agent which is a broader range than the amount of crosslinking agent of claim 3, and the claim thus fails to further limit claim 3.
	Regarding claim 16, claim 6 recites 3-20 parts of a carbodiimide crosslinking agent.  However, claim 16 recites using 0.1 to 20 parts of a carbodiimide crosslinking agent which is a broader limitation that fails to further limit claim 6.

Claim Rejections - 35 USC § 103
8.	Claims 3-22 are rejected under 35 U.S.C. 103 as obvious over Soejima et al. (U.S. Pub. 2010/0224316), and evidenced by Mozel et al. (U.S. Pub. 2012/0040148).
Soejima relates to a pressure-sensitive adhesive (PSA) sheet.  Fig. 1 shows one embodiment of the adhesive sheet comprising in order a base material (supporting layer) 2, a rubbery organic elastic layer 3, a heat-expandable pressure-sensitive adhesive layer 4, and a separator 5.  See [0028].  The adhesiveness (adhesion strength) and peelability (layer strength) of the PSA layer can be controlled (result effective) by adjusting the gel fraction and the Tg of the adhesive layer.  See [0035].   The gel fraction of the PSA layer is 50% by weight or more.  See [0039].  The glass transition temperature (Tg) of the PSA layer is -40º C. to + 30º C.  See [0044].  This overlaps the claimed glass transition temperature range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Suitable PSAs include acrylic copolymer of alkyl (meth)acrylates, etc., and cohesive force modifying (reactive with a crosslinking agent) monomers of N-methylol(meth)acrylamide, etc.  See [0049-0051].  A foaming agent can be included in the PSA layer.  The foaming agent is not particularly limited.  Useful foaming agents include a heat-expandable microsphere.  See [0053].  The gel fraction of the PSA can be effectively adjusted by the amount of crosslinking agent.  See [0042].  Useful 
	To claims 3-6, regarding the amount of formaldehyde generated by the crosslinking reaction, since it is common knowledge that carbodiimide is a formaldehyde-free crosslinking agent, as evidenced by Mozel, [0020-0021], Soejima reads on the limitation as claimed.  Soejima lacks teachings regarding the amounts of self-adhesive strength and the layer strength and specific quantity of crosslinking agent.  However, since Soejima teaches the same structure and composition as the claimed invention, and teaches the same result effective properties by the crosslinking reaction, workable adhesion strength (self-adhesion strength) and cohesive strength (layer strength) are deemed to be either anticipated, or obviously provided by practicing the invention of prior art.  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Patent and Trademark Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the inability of the Patent and Trademark Office to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).  
The Examiner notes that the prior art discloses an adhesive composition having the same components (acrylic copolymer, N-methylol group containing monomer, and crosslinking agent) and some properties (including gel fraction and glass transition 
	To claim 7, for the same reasons set forth above, since Soejima teaches that the gel fraction of the PSA can be effectively adjusted by the amount of crosslinking agent, and also anticipates the amount of gel fraction as claimed, a workable amount of carbodiimide crosslinking agent is also deemed to be either anticipated, or obviously provided by practicing the invention of prior art.
	 To claims 8-9, Soejima teaches that the base material 2 is a plastic.  See [0031]
	To claims 10-22, since they are within the same scope of the claims set forth above, they are also rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 103
Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto (U.S. Pub. 2009/0291301).
Regarding claim 3, Okamoto discloses a pressure-sensitive adhesive composition used for an adhesive sheet, see abstract and p. 1, [0001].  The adhesive composition includes an acrylic copolymer (see p. 1, [0005]), a photopolymerization initiator (see p. 2, [0011]), and a crosslinking agent (see p. 9, [0081]).  The crosslinking agent may be a polyfunctional (meth)acrylate in the amount of 0.001 to 5 parts by weight, see p. 9, [0086].  This overlaps the claimed amount of crosslinking agent.
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As none of these components include formaldehyde or formaldehyde precursors, the amount of generating formaldehyde is presumed to be nil.
The glass transition temperature of the acrylic copolymer is -10°C or less and preferably from -70 °C to -20 °C, see p. 6, [0068].
The peeling strength of the adhesive is measured as described at p. 13, [0117].  Specific examples 1, 2, 3, and 8 have a peeling strength of 22.9, 22.2, 22.6, and 21.2 N/25mm, see Tables 1 and 2 at p. 13-14.  This is equivalent to 9.2, 8.9, 9.0, and 8.5 N/cm and is within the recited range of layer strength.
The self-adhesion strength of the layer is not expressly disclosed in the reference, however Okamoto uses the same adhesive components as claimed and meets the other recited properties of glass transition temperature, quantity of crosslinker, and layer strength.  Thus, the self-adhesion strength limitation of the adhesive layer is presumed to be met
Regarding claim 4, Okamoto teaches using from 0.1 to 25 wt. % of N-methylol(meth)acrylamide monomer to form the acrylic copolymer, see p. 1, [0009].  The gel fraction of the adhesive layer is preferably from 22% to 70%, see p. 10, [0087].
Regarding claims 8 and 9, Okamoto teaches disposing the adhesive composition on a base layer such as a paper layer or polymer film, see p. 11, [0100].

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto (U.S. Pub. 2009/0291301) in view of Soejima et al. (U.S. Pub. 2010/0224316).
Regarding claim 5, Okamoto is relied upon as described above but does not teach or suggest a foamed resin composition.
Soejima relates to a pressure-sensitive adhesive (PSA) sheet.  Fig. 1 shows one embodiment of the adhesive sheet comprising in order a base material (supporting layer) 2, a rubbery organic elastic layer 3, a heat-expandable pressure-sensitive adhesive layer 4, and a separator 5.  See [0028].  The adhesiveness (adhesion strength) and peelability (layer strength) of the PSA layer can be controlled (result effective) by adjusting the gel fraction and the Tg of the adhesive layer.  See [0035].   The gel fraction of the PSA layer is 50% by weight or more.  See [0039].  The glass transition temperature (Tg) of the PSA layer is -40º C. to + 30º C.  See [0044].  Suitable PSAs include acrylic copolymer of alkyl (meth)acrylates, etc., and cohesive force modifying (reactive with a crosslinking agent) monomers of N-methylol(meth)acrylamide, etc.  See [0049-0051].  A foaming agent can be included in the PSA layer.  The foaming agent is not particularly limited.  Useful foaming agents include a heat-expandable microsphere.  See [0053].  The gel fraction of the PSA can be effectively adjusted by the amount of crosslinking agent.  Useful crosslinking agents include carbodiimide, etc.  See [0063].  The adhesive sheet is heat-peelable (foamed and peeled) without generating adhesive residue.  See [0097].
Okamoto and Soejima are analogous as they each describe acrylic copolymer-based pressure-sensitive adhesive sheets with overlapping glass transition temperatures and gel fractions.
.

Claims 6, 7, 10-16, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto (U.S. Pub. 2009/0291301) in view of Ukei (WO 2015/064282 A1).  U.S. Pub. 2016/0264825 was used as the translation of Ukei.
Regarding claims 6, 7, 10, 11, 12, 13, 14, 15, and 16, Okamoto is relied upon as described above including teaching using from 0.1 to 25 wt. % of N-methylol(meth)acrylamide monomer to form the acrylic copolymer, see p. 1, [0009].  Although Okamoto teaches that a carbodiimide crosslinking agent may be used, see p. 9, [0081], Okamoto does not provide any examples employing such a crosslinking agent and does not specify the quantity of such a crosslinking agent.
Ukei describes a surface-protection sheet comprising a water-dispersed adhesive composition and a substrate layer, see abstract and p. 2, [0029].  The adhesive composition is an acrylic copolymer which may include an N-methylol monomer, see p. 5-6, [0066, 0067 and 0073].  The glass transition temperature of the acrylic copolymer is preferably from -40 °C to -25 °C, see p. 7, [0088].  The adhesive has a peel strength of 4 N/10mm or less, see p. 16, [0193].  The gel fraction of the adhesive is at least 60 wt. %, see p. 16, [0180].  The adhesive may employ a crosslinking agent such as a carbodiimide based crosslinking agent, see p. 14, [0165].  Specific example adhesive compositions employ 6 parts and 3 parts by weight of 
Ukei and Okamoto are analogous because they each disclose acrylic copolymer self-adhesive compositions which may employ N-methylol group-containing monomers, have similar glass transition point temperature ranges, overlaping gel fraction ranges, and may employ carbodiimide based crosslinking agents.  Thus there is a reasonable expectation of success in using a carbodiimide crosslinking agent within the amounts taught by Ukei as the crosslinking agent of Okamoto.
It would have thus been obvious to have formulated the adhesive composition of Okamoto with 3 or 6 parts by weight of carbodiimide crosslinker as taught in Ukei to arrive at the claimed self-adhesive layer.
Regarding claims 19-22, Okamoto teaches disposing the adhesive composition on a base layer such as a paper layer or polymer film, see p. 11, [0100].

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto (U.S. Pub. 2009/0291301), Ukei (WO 2015/064282 A1), and Soejima et al. (U.S. Pub. 2010/0224316).  U.S. Pub. 2016/0264825 was used as the translation of Ukei.
Regarding claims 17 and 18, Okamoto and Ukei are relied upon as described above but does not teach or suggest a foamed resin composition.
Soejima relates to a pressure-sensitive adhesive (PSA) sheet.  Fig. 1 shows one embodiment of the adhesive sheet comprising in order a base material (supporting 
Okamoto, Ukei, and Soejima are analogous as they each describe acrylic copolymer-based pressure-sensitive adhesive sheets with overlapping glass transition temperatures and gel fractions.
It would have been obvious to have included a foaming agent as taught in Soejima in the adhesive layer of modified Okamoto to produce a foamed adhesive layer to arrive at the claimed invention, as this produces a heat-peelable adhesive sheet without generating adhesive residue, see [0097] of Soejima.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 26 January 2021 regarding the 35 U.S.C. § 103 rejection of claims 3-22 of record over Soejima as evidenced by Mozel have been carefully considered but are deemed unpersuasive.
Applicant notes that the claims as amended specify using 3-20 parts by mass of crosslinking agent relative to 100 parts by mass of the resin, and argues that the examples of Soejima utilize smaller amounts of crosslinking agent.  See p. 6-7 of the remarks.
However, in accordance with MPEP §2123 a rejection is proper over a prior art reference’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all information they contain.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir. 1989).  In this case, Soejima teaches that the gel fraction of the PSA can be effectively adjusted by the amount of crosslinking agent, see [0042].  Useful crosslinking agents include carbodiimide, etc.  See [0063].  Thus, although the specific amount of crosslinker used in the Examples of Soejima is outside of the claimed range, the reference teaches that adjusting the amount of crosslinker used in the adhesive composition will adjust the gel fraction thereof.  Thus, the amount of crosslinker is a result-effective variable.  As the gel fraction disclosed in Soejima is within the claimed range, it would have been obvious to employ an amount of crosslinking agent within the disclosed amount to arrive at the claimed gel fraction.

The Examiner notes that the prior art discloses an adhesive composition having the same components (acrylic copolymer, N-methylol group containing monomer, and crosslinking agent) and some properties (including gel fraction and glass transition temperature) for the adhesive layer as claimed in claim 3 as described above. Therefore, one of ordinary skill in the art would expect the same or similar properties to arise. Since the prior art discloses the adhesive sheet of claim 3, the examiner believes the claimed self-adhesion strength and layer strength properties are either anticipated or highly obvious.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796